Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                         Detailed Action
                                                       112F Invocation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication module” in claim  1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



                                            Obvious Type Double Patenting
Claim Rejections - 35 USC § 101

Claims 1-5, 9 and 10 are rejected on the ground of non-statutory double patenting of the claims 1-5, 9 and 10 in United States Patent No10/832,047 in view of Prasad (WO0067183).   Although the conflicting claims are not identical, they are not patentably distinct from each other for the reasons set forth below.
     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.


It is well settled that it is unobviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

With respect to claim 1 of the application, this claim is similar to claim 1 of  U.S. Pat. 10/832,047. Claim 1 of the patent does  not claim the communication module while the application does. However, the communication module is something that would have been contemplated  within the system as claimed. 
     Prasad teaches a computing system shown by figures 4 and 5; a communication module 630 in communication with a network 640; a memory 620 and processor 610 coupled with the communication module. Since, communication modules where well known prior to the present invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify a computing 

      The application refers to determining when a first value is associated with a first product. The patent  refers to determining when a first value is not associated with a first data field. The same concept appears to be claimed or a slight variation there of because  the claimed  limitations determine whether or not the first value is associated with the first data filed associated with the first product. 
The application recites: “identify a second product….” the patent recites  generate a second display data. It appears that the display generates a second product, thus it appears that the same limitation is being claimed although using a different description. Furthermore, the patent refers to selecting a second product that  is represented by the first value. 

     The application recites “determine at least one second value” and the patent recites, “obtain a second value”. To determine or obtain are used interchangeably as having the same meaning. The thing for determining must obtain it to determine it.

     Claim 2  of the application is the same as claim 2 of the patent. 

     Claim 3 of the application is the same as claim 3 of the patent. 
     Claim 4 of the application is the same as claim 4 of the patent. 



     Claim 9 of the application is the same as claim 9 of the patent.

     Claim 10 of the application is similar to claim 10 of the patent.   The limitation of a graphical representation to compare the first and second products  is contemplated by  a user viewing the graphic representation of the first and second products as recited in the second to last limitation of claim 10 of the patent. 

Claim Rejections - 35 USC § 101

Claims  are rejected on the ground of non-statutory double patenting of the claims 11-15, 19 and 20 in view of United States Patent No10/832,047.   Although the conflicting claims are not identical, they are not patentably distinct from each other for the reasons set forth below.

     Claim 11 is similar to claim 10 of the patent. Claim 11 refers to a processor implemented method whereby the claim refers to a method. It is clear that  a processor is performing the function of the method.
     The application recites: “identify a second product….” the patent recites  generate a second display data. It appears that the display generates a second product, thus it appears that the same limitation is being claimed although using a different description. Furthermore, the patent refers to selecting a second product that  is represented by the first value. 



     Claim 12 of the application is  the same as claim 11 of the patent.

     Claim 13 of the application is the same as claim 12 of the patent. 

     Claim 14 of the application is the same as claim 13 of the patent. 

     Claim 15 of the application is the same as claim 14 of the patent.

     Claim 19 of the application is the same as claim 18 of the patent.

     Claim 20 of the application is similar to claim 11 of the patent.
The limitation of a graphical representation to compare the first and second products  is contemplated by  a user viewing the graphic representation of the first and second products as both the first and second products are graphically represented on a display. 


                        Claims Objected As Containing Allowable Matter
     Claims 6-8 and 16-18 are objected to as containing allowable matter. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664